PER CURIAM.
We reverse the trial court’s order of final judgment entered upon a directed verdict for Carolina Casualty Insurance Company upon a holding that the testimony of the expert for Charles Wallace, d/b/a Wallace Trucking Company [Wallace], was sufficient to raise a jury question as to whether the damage to the engine of Wallace’s truck was caused by “mischief or vandalism” within the meaning of the insurance policy. Cf. Forshee v. Peninsular Life Insurance Co., 370 So.2d 842 (Fla. 3d DCA 1979); Dent v. Casale, 358 So.2d 1101 (Fla. 3d DCA), cert. denied, 365 So.2d 710 (Fla.1978); Sparks v. Ober, 216 So.2d 483 (Fla. 3d DCA 1968).
Reversed.